92 F.3d 1195
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jim Duane THORPE, Defendant-Appellant.
No. 95-30406.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Jim Duane Thorpe interlocutorily appeals the district court's denial of his motion to dismiss the indictment against him on double jeopardy grounds.  We dismiss the appeal as frivolous under  United States v. Washington, 69 F.3d 401, 403 n. 2 (9th Cir.1995).  Thorpe's contention that his criminal indictment violates the Double Jeopardy Clause because he had already been punished for the same conduct through prior seizure of his firearms is foreclosed by  United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996) and  United States v. One Assortment of 89 Firearms, 465 U.S. 354 (1984).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3